DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 04/04/2022.
2.    Claims 1 – 33 are pending.
3.    Claims 1 – 33 are rejected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, 11-19, 22-30, and 33 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Matthew Carson et al et al (US 10645076 B1), hereinafter “Carson”.

Regarding Claim 1, Carson discloses a system, comprising:
at least one computing device (Carson, Col 2, lines 19-59, system includes a backend server);
and at least one memory containing instructions that (Carson, Col 9, lines 9-12, memory), when executed, cause the at least one computing device to:
receive a connection request to create a connection between user account and a specified entity such that the presence of the connection establishes rules for operations relating to the user account, the specified entity, other entities, services, and/or applications associated with an application system (Carson, Col 2, lines 60-67 – Col 3, lines 1-45, users provide via user devices identification information to the backend server in order for the backend server to assign user identifiers upon creation of respective user profiles. Backend server contains profiles containing identifiers unique to the connection between the backend server and service providers. Col 4, lines 14-20, identify connections between users and a particular service provider);
and connect the user account with the specified entity by associating a unique identifier of the user account with a unique identifier of the specified entity based on the connection request (Carson, Col 3, lines 6-33, users connect to the backend server and service providers using their connection identifiers. Col 3, lines 46-63, users connect with service providers based on their provided identification information).





Regarding Claim 2, Carson discloses the system of claim 1 above, wherein each entity is associated with a unique identifier, and the unique identifier of a user account can be associated with the unique identifier of a specified entity by updating one or more application system databases (Carson, Col 3, lines 14-27, backend server’s profiles contain identifiers unique to the connection between the backend server, service providers and to the users. Col 3, lines 46-63, users send updated identification information to service providers. Col 4, lines 1-27, backend server provides communication from user to a particular service provider based on identification information provided by the user and the service provider).

Regarding Claim 3, Carson discloses the system of claim 1 above, wherein the instructions, when executed, further cause the at least one computing device to:
receive a transmission request defined by one of the following types:
requests from the user account to interact with data associated with the specified entity, requests from the user account to send data to the specified entity, requests from the specified entity to interact with data associated with the user account, requests from the specified entity to send data to the user account (Carson, Col 3, lines 46-63, users request to send information to the service providers through the backend server);
and transmit, in response to the relevant transmission request, the data from the sender, to be handled by one or more application systems (Carson, Col 3, lines 58-67 – Col 4, lines 1-27, service provider receives request based on confirmation of user identities from the backend server).




Regarding Claim 4, Carson discloses the system of claim 1 above, wherein the instructions, when executed, further cause the at least one computing device to:
receive an update request to update services that are part of the associated application system to reflect the connection between the user account and the specified entity (Carson, Col 3, lines 33-48, users send requests to update their profile information);
and execute, in response to the update request, any relevant actions stored in the instructions of the at least one computing device (Carson, Col 3, lines 58-67 – Col 4, lines 1-27, backend server sends the information to the service providers based on confirmation from the backend server to the service provider).

Regarding Claim 5, Carson discloses the system of claim 1 above, wherein the graphical user interface of applications associated with the user account and/or specified entity will display modified features, functionality, information, and interactions reflective of the nature of the connection, of the user account and/or specified entity, and of the application itself (Carson, Col 4, lines 1-38, backend server provides identifiers unique to the communications between the backend server, the service providers and to the user to the service providers, in order for the user to send information to the service providers (e.g., update information). Col 6, lines 39-61, user interface of applications installed on user devices, which include identification information of the user for that particular application, which can be modified).

Regarding Claim 6, Carson discloses the system of claim 1 above, wherein the instructions, when executed, further cause the at least one computing device to:
allow in some cases the connection of a user account and a specified entity to be initiated by a third party, and in other cases only allow the connection of a user account and a specified entity to be initiated by either the relevant user account and/or the relevant specified entity (Carson, Col 3, lines 46-57, applications installed on user devices is used to send updated information to service providers. Backend server is also used to permit users to send information to service providers).

Regarding Claim 7, Carson discloses the system of claim 1 above, wherein the user account cannot be connected to a specified entity if the instructions on the at least one computing device don't support the connection (Carson, Col 3, lines 58-67 – Col 4, lines 1-14, service providers need to verify information (e.g., answer to security question) corresponding to the user in order to provide connection to the user).

Regarding Claim 8, Carson discloses the system of claim 1 above, wherein the instructions, when executed, further cause the at least one computing device to:
require approval by the user account and/or the specified entity to complete the connection (Carson, Col 3, lines 58-67 – Col 4, lines 1-14, service providers need to verify information (e.g., answer to security question) corresponding to the user in order to provide connection to the user);
receive a connection request to connect a user account and a specified entity such that the presence of the connection establishes rules for operations relating to the user account, the specified entity, other entities, services, and/or applications associated with an application system (Carson, Col 2, lines 60-67 – Col 3, lines 1-45, users provide via user devices identification information to the backend server in order for the backend server to assign user identifiers upon creation of respective user profiles. Backend server contains profiles containing identifiers unique to the connection between the backend server and service providers. Col 4, lines 14-20, identify connections between users and a particular service provider);
establish, in response to the connection request, the connection as pending until the user account and/or specified entity approve the connection (Carson, Col 3, lines 58-67 – Col 4, lines 1-14, service providers need to verify information (e.g., answer to security question) corresponding to the user in order to provide connection to the user);
receive either an approval request or a rejection request from the user account and/or specified entity to approve or reject the connection, respectively (Carson, Col 3, lines 58-67 – Col 4, lines 1-14, security question is used in order to provide connection from user to service provider);
and complete the connection between the user account and the specified entity in response to an approval request, or cancel the connection between the user account and the specified entity in response to a rejection request (Carson, Col 3, lines 58-67 – Col 4, lines 1-14, connection is made upon correct answer to the security question is provided by the user at the service provider).

Regarding Claim 11, Carson discloses the system of claim 1 above, wherein the instructions, when executed, further cause the at least one computing device to:
receive any number of additional connection requests to connect a user account and a different specified entity such that the presence of the connection establishes rules for operations relating to the user account, the specified entity, other entities, services, and/or applications associated with an application system (Carson, Col 2, lines 60-67 – Col 3, lines 1-45, users provide via user devices identification information to the backend server in order for the backend server to assign user identifiers upon creation of respective user profiles. Backend server contains profiles containing identifiers unique to the connection between the backend server and service providers. Col 4, lines 14-20, identify connections between users and a particular service provider);
and for each of the additional connection requests, connect the user account with the different specified entity by associating a unique identifier of the user account with a unique identifier of the different specified entity based on the connection request (Carson, Col 3, lines 58-67 – Col 4, lines 1-14, service providers need to verify information (e.g., answer to security question) corresponding to the user in order to provide connection to the user. Connection is made upon correct answer to the security question is provided by the user at the service provider).

Claim 12 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 22, this claimed limitation is the same as the limitation addressed to Claim 11 above. Therefore it is rejected under the same rationale.

Claim 23 carries similar limitations as discussed with regards to Claim 1 and Claim 12 above and therefore is rejected for the same reason.

Regarding Claim 24, this claimed limitation is the same as the limitation addressed to Claims 2 and 13 above. Therefore it is rejected under the same rationale.

Regarding Claim 25, this claimed limitation is the same as the limitation addressed to Claims 3 and 14 above. Therefore it is rejected under the same rationale.

Regarding Claim 26, this claimed limitation is the same as the limitation addressed to Claims 4 and 15 above. Therefore it is rejected under the same rationale.

Regarding Claim 27, this claimed limitation is the same as the limitation addressed to Claims 5 and 16 above. Therefore it is rejected under the same rationale.

Regarding Claim 28, this claimed limitation is the same as the limitation addressed to Claims 6 and 17 above. Therefore it is rejected under the same rationale.

Regarding Claim 29, this claimed limitation is the same as the limitation addressed to Claims 7 and 18 above. Therefore it is rejected under the same rationale.

Regarding Claim 30, this claimed limitation is the same as the limitation addressed to Claims 8 and 19 above. Therefore it is rejected under the same rationale.

Regarding Claim 33, this claimed limitation is the same as the limitation addressed to Claims 11 and 22 above. Therefore it is rejected under the same rationale.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Magnus Gulbrandsen et al (US 20160182519 A1), hereinafter “Gulbrandsen”.

Regarding Claim 9, Carson discloses the system of claim 1 above.

However, Carson fails to explicitly disclose wherein the instructions, when executed, further cause the at least one computing device to: receive a removal request to remove the connection between the user account and the specified entity; remove, in response to the removal request, the connection between the user account and the specified entity; revoke, in response to the removal request, permissions granted by the removed connection for the user account to interact with data associated with the specified entity; revoke, in response to the removal request, permissions granted by the removed connection for the specified entity to interact with data associated with the user account; update, in response to the removal request, services that are part of the one or more associated application systems to reflect the removed connection between the user account and the specified entity; execute, in response to the update of services that are part of the one or more associated application systems, any relevant instructions stored on the at least one computing device; and update, in response to the removal request, the graphical user interface of applications associated with the user account and/or the specified entity to reflect the removed connection.

 
Gulbrandsen, from the same or similar field of endeavor, discloses wherein the instructions, when executed, further cause the at least one computing device to:
receive a removal request to remove the connection between the user account and the specified entity (Gulbrandsen, Paragraph 0012, a user is removed from the network when an identifier is missing. Paragraph 0051, user’s access is verified in order to determine if they are enabled/authorized or not. If the user is not authorized the system will send a message to inform that they no longer have access);
remove, in response to the removal request, the connection between the user account and the specified entity (Gulbrandsen, Paragraph 0051, user’s access to database is removed);
revoke, in response to the removal request, permissions granted by the removed connection for the user account to interact with data associated with the specified entity (Gulbrandsen, Paragraph 0051, user’s access to database is removed and will no longer be able to access the database);
revoke, in response to the removal request, permissions granted by the removed connection for the specified entity to interact with data associated with the user account (Gulbrandsen, Paragraph 0051, user’s access to database is removed and will no longer be able to access the database);
update, in response to the removal request, services that are part of the one or more associated application systems to reflect the removed connection between the user account and the specified entity (Gulbrandsen, Paragraph 0051, relevant access databases are notified of the denial of access for the particular user);
execute, in response to the update of services that are part of the one or more associated application systems, any relevant instructions stored on the at least one computing device (Gulbrandsen, Paragraph 0051, determine if there is a logout or disruption because the key is breached);
and update, in response to the removal request, the graphical user interface of applications associated with the user account and/or the specified entity to reflect the removed connection (Gulbrandsen, Paragraph 0051, report is sent to the database which includes users that are no longer able to have access to data).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carson in view of Gulbrandsen in order to further modify the method of connecting users to service providers from the teachings of Carson with the method of authenticating users of services subject to security verification from the teachings of Gulbrandsen.
One of ordinary skill in the art would have been motivated because the users will be able to have access to restricted information based on their sign-on information (Gulbrandsen– Paragraphs 0007-0011).

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 31, this claimed limitation is the same as the limitation addressed to Claims 9 and 20 above. Therefore it is rejected under the same rationale.



Claims 10, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of David Andrew Graves (US 20140157434 A1), hereinafter “Graves”.

Regarding Claim 10, Carson discloses the system of claim 1 above.

However, Carson fails to explicitly disclose wherein the same user account may establish different forms of connections with the same specified entity, with each of the different forms of connections establishing different rules for the operations of the one or more associated application systems, and the different forms of connections resulting from data associated with the user account and/or specified entity.
Graves, from the same or similar field of endeavor, discloses wherein the same user account may establish different forms of connections with the same specified entity, with each of the different forms of connections establishing different rules for the operations of the one or more associated application systems, and the different forms of connections resulting from data associated with the user account and/or specified entity (Graves, Paragraph 0081, administrator manages a list of users who have access to the service, providing them with different roles for each users).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carson in view of Graves in order to further modify the method of connecting users to service providers from the teachings of Carson with the method of accessing a service from the teachings of Graves.
One of ordinary skill in the art would have been motivated because by having an administrator the users will be able to have access to the required services based on their level of access (Graves – Paragraphs 0001-0002, 0024).

Regarding Claim 21, this claimed limitation is the same as the limitation addressed to Claim 10 above. Therefore it is rejected under the same rationale.

Regarding Claim 32, this claimed limitation is the same as the limitation addressed to Claims 10 and 21 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of connecting users to different services.
Some of the prior art include:
	US 20150334108 A1, US 20160180045 A1, and US 20200411181 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446